      Case 2:20-cv-01093-GGG-KWR Document 13 Filed 04/06/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA



  TATALU HELE DADA, et al.                                       CIVIL ACTION
  VERSUS                                                         NO: 20-1093
  DIANNE WITTE, in her official                                  SECTION: T (4)
  capacity as Interim New Orleans Field
  Office Director, U.S. Immigration and
  Customs Enforcement, et al.


                                              JUDGMENT

       On this date, the Court issued an order dismissing Plaintiff’s Petition and Complaint

without prejudice for lack of jurisdiction.

       Accordingly,

       IT IS ORDERED, ADJUDICATED, AND DECREED that judgment shall be entered

in favor of Defendants and against Plaintiffs, and all claims in the above-captioned matter are

DISMISSED WITHOUT PREJUDICE.

       New Orleans, Louisiana, this 6th day of April 2020.




                                                      GREG GERARD GUIDRY
                                                    UNITED STATES DISTRICT JUDGE
